Citation Nr: 1030727	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  05-28 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Whether new and material evidence has been received that 
warrants a reopening of a previously denied claim of entitlement 
to service connection for dental trauma.  


REPRESENTATION

Veteran represented by:	Daniel G. Kresnegor, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

The Veteran had active service from August 1968 to August 1971.      

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Board remanded the claims on appeal for 
additional development in March 2008.  The Board then denied the 
Veteran's claims in a May 2009 decision.  

The Veteran appealed the denial of his claims to the U.S. Court 
of Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion filed by the parties to this matter, the Court remanded 
the Veteran's claims to the Board for additional development and 
consideration.

Upon further review of the evidence of record, the Board finds 
service connection warranted for pes planus.  Moreover, the Board 
finds that the Veteran's claim for service connection for 
residuals of dental trauma should be reopened and remanded for 
additional medical inquiry.  That issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not preponderate against the 
Veteran's claim that his pes planus relates to service.  

2.  In December 1992, the RO denied the Veteran's claim of 
entitlement to service connection for dental trauma.  

3.  In September 1994, the RO denied the Veteran's claim to 
reopen his claim of entitlement to service connection for dental 
trauma.  

4.  The Veteran did not appeal the December 1992 and September 
1994 rating decisions.  These decisions became final.  

5.  In June 2003, the Veteran filed a claim to reopen his service 
connection claim for residuals of dental trauma.  

6.  In the November 2004 rating decision on appeal, the RO denied 
the Veteran's claim to reopen his service connection claim for 
residuals of dental trauma.    

7.  VA has received new and material evidence that warrants a 
reopening of the Veteran's service connection claim for residuals 
of dental trauma.     


CONCLUSIONS OF LAW

1.  Pes planus was incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A December 1992 rating decision that denied the Veteran's 
service connection claim for residuals of dental trauma is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2009).

3.  A September 1994 rating decision that denied the Veteran's 
claim to reopen his service connection claim for residuals of 
dental trauma is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2009).

4.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for residuals of dental 
trauma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the Veteran's claim to 
service connection for pes planus and his claim to reopen his 
service connection claim for residuals of dental trauma, the 
Board has determined that the evidence supports a grant of the 
benefits sought.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial to 
the Veteran, and remand for such notice and/development would be 
an inefficient use of VA time and resources.

II.  The Merits to the Claim for Service Connection

The Veteran claims service connection for pes planus.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) (2009).  When a 
Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2009).

Service connection may be awarded where the evidence shows that a 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309 (2009).  If there is no evidence 
of a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active service, 
when the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

In this matter, the record clearly demonstrates that the Veteran 
currently has pes planus.  A July 2005 medical report of record 
notes pes planus, a September 2008 VA compensation examination 
report of record notes pes planus, and VA treatment records dated 
since 2004 note pes planus.  

The record also indicates that the Veteran had a pes planus 
disorder during service.  The Veteran's July 1968 enlistment 
reports of medical examination and history are negative for a 
foot disorder.  A September 1968 service treatment record 
indicates, however, in-service diagnosis and treatment for flat 
feet.  Moreover, in his separation report of medical history, the 
Veteran indicated "foot trouble" during service.    

As to whether the Veteran's current disorder relates to service, 
the Board has considered the relevant lay and medical evidence of 
record, and finds the evidence to be in equipoise.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

On the one hand, certain evidence of record indicates that the 
Veteran did not incur his current pes planus during service.  The 
Veteran's separation report of medical examination is negative 
for a foot disorder.  The earliest medical evidence of a chronic 
foot disorder is found in March 2004, over 32 years following the 
Veteran's discharge from service in 1971.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a claim 
of service connection).  The Veteran did not file a claim for 
service connection for pes planus until May 2004, also over 32 
years following service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  And the only 
medical examiner to comment on the Veteran's claim to service 
connection - the September 2008 VA examiner - found that the 
Veteran's pes planus existed prior to service, and was likely not 
aggravated by service.  See 38 C.F.R. § 3.306.  

On the other hand, certain evidence of record favors the 
Veteran's claim to nexus between the pes planus diagnosis in 
service and the current diagnosis of pes planus.  The record 
contains lay evidence which supports the Veteran's claim that he 
has experienced a continuity of symptomatology of pes plans 
difficulties since his discharge from service.  38 C.F.R. § 
3.303(b).  In his May 2005 claim, the Veteran noted his in-
service diagnosis, and stated that his pes planus has caused his 
feet to "hurt all the time."  And in June 2005 statements, the 
Veteran's friend and sister indicated that the Veteran has 
reported experiencing foot problems such as pain and limitation 
of motion since service.     

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  But lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a disorder may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Here, the Veteran is clearly competent to attest to his symptoms 
regarding foot pain, limitation, and malformation.  Such symptoms 
are "observable" symptoms.  See Layno, supra.  The Veteran's 
assertions regarding his in-service and post-service symptoms are 
of probative value therefore.  As such, the Board cannot find 
that the evidence of record preponderates against the Veteran's 
claim here.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(to deny a claim on its merits, the evidence must preponderate 
against the claim).  

As the evidence of record is in equipoise, the Board finds this 
an appropriate case in which to grant the claim by invoking VA's 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  The Claim to Reopen the Claim for Service Connection

Since June 1992, the Veteran has claimed that he has a dental 
disorder that relates to service.  Specifically, he has asserted 
that injury to his jaw from a wooden beam caused him dental 
trauma that relates to a chronic dental disorder.  

The RO originally denied the Veteran's claim in December 1992.  
As the Veteran did not appeal that decision to the Board, that 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2009).  In August 1994, the Veteran filed a 
claim to reopen his service connection claim for residuals of 
dental trauma.  The RO denied that claim in a September 1994 
decision, which the Veteran did not appeal.  As such, that 
decision became final as well.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.  In August 2003, the Veteran filed a claim to reopen this 
service connection claim.  The RO denied that claim in the 
November 2004 rating decision on appeal.

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and material 
evidence has been submitted to reopen that claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).  If new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required to 
address on appeal regardless of the RO's determination.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service 
connection claim therefore, the Board must first decide whether 
VA has obtained new and material evidence since the final rating 
decision in September 1994.  See Elkins v. West, 12 Vet. App. 
209, 218-19 (1999).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156(a) (2009).  New and material evidence 
cannot be cumulative or redundant.  Id.

The Board notes that a distinction is made between service 
connection of dental disabilities for treatment purposes and for 
compensation purposes.  A Veteran may be entitled to service 
connection for certain dental conditions (including treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease) for the sole purposes of 
receiving VA outpatient dental services and treatment, if certain 
criteria are met.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma, or whether the Veteran was interned as a prisoner 
of war.  38 C.F.R. § 3.381(a) and (b).

It is clear that the Veteran seeks service connection for dental 
disability stemming from in-service trauma.  Accordingly, the 
matter before VA has been limited to whether service connection 
for compensation purposes has been warranted, or whether new and 
material evidence has been submitted to warrant a reopening of 
his claim for such compensation.    

Again, the RO denied the Veteran's claim to reopen his service 
connection claim for residuals of dental trauma in September 
1994.  To determine whether new and material evidence has been 
submitted since then, the Board must compare the evidence of 
record at the time of that decision with the evidence of record 
received since that decision.

	Evidence of Record Considered in the September 1994 
Decision

The relevant evidence of record in September 1994 consisted of 
service treatment records which note removal of teeth, and the 
Veteran's statement, "trauma to jaw[.]"  No medical evidence 
indicated in September 1994, however, that the Veteran 
experienced trauma to his mouth which related to a then-current 
dental disorder.  The RO therefore denied the Veteran's claim to 
reopen.  See 38 C.F.R. §§ 3.303, 3.156.  Again, that September 
1994 decision became final.  It is not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.  

	Evidence Received Since the September 1994 Decision

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is relevant evidence 
that has been added to the record since the final September 1994 
decision.  Since that decision, the relevant evidence that VA has 
received consists of several lay statements from the Veteran 
indicating that in September or October 1968, he was accidentally 
struck in the jaw by a wooden beam, necessitating a "full mouth 
reconstruction," to include the extraction or crowning of all 
teeth; lay statements from the Veteran's friend, sister, former 
spouse, and former dentist, which indicate that the Veteran 
experienced dental problems in service, and has experienced these 
problems since service; and VA and private treatment records 
dated since the early 1990s, indicating treatment for dental 
issues such as decay, tooth extraction, tooth abscess, and 
denture fitting.  

This evidence is certainly new evidence in the claims file.  It 
has been included in the claims file since the September 1994 
decision.  Moreover, the Board finds certain of this new evidence 
to be material evidence - i.e., the lay evidence of record from 
the Veteran and from his friend, sister, former spouse, and 
dentist.  See Layno, supra.  This evidence supports the Veteran's 
claim that he experienced during service trauma that caused a 
chronic dental disorder (i.e., more than a mere routine dental 
problem).  See 38 C.F.R. § 3.381.  The new evidence therefore 
addresses a central unestablished fact necessary to substantiate 
the Veteran's claim to service connection.  As such, the evidence 
is not only new, it is material as well.  38 C.F.R. § 3.156(a).  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  Accordingly, 
the Veteran's claim to reopen the claim for service connection 
for residuals of dental trauma is granted.   

Having reopened the Veteran's claim, the next question is whether 
the Board is permitted to conduct a de novo review at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims 
to reopen, the Board must determine whether the Veteran has been 
given adequate notice of the need to submit evidence or argument 
on that question, and an opportunity to address the question at a 
hearing, and, if not, whether the Veteran is prejudiced thereby).  
In this matter, the Board finds additional medical inquiry 
warranted into the Veteran's claim.  See 38 U.S.C.A. § 5103A.  

 
ORDER

1.  Entitlement to service connection for pes planus is granted.  

2.  New and material evidence having been submitted, the claim 
for service connection for residuals of dental trauma is 
reopened; to this extent, the appeal is allowed.


REMAND

The Veteran asserts that he incurred a dental disorder during 
service which relates to current dental problems.

As indicated, the Board finds VA compensation examination and 
opinion warranted here.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with a dentist in order to 
determine the nature and severity of any 
current dental disorder.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.  
 
2.  The examiner should provide an opinion 
as to whether it is at least as likely as 
not (probability of 50 percent or greater) 
that any diagnosed dental disorder relates 
to service.  The examiner should 
particularly comment on whether any 
diagnosed dental disorder is consistent 
with the Veteran's claim that in-service 
trauma to his jaw caused a dental 
disorder.    

3.  The issue on appeal should then be 
readjudicated.  If the determination 
remains unfavorable to the Veteran, the 
Veteran should receive a Supplemental 
Statement of the Case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


